         Case 1:15-cr-00095-AJN Document 2798 Filed 03/19/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                     3/19/20



 United States of America,

                 –v–
                                                                         15-cr-95 (AJN)
 Dante Stephens,
                                                                     OPINION & ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

        At the hearing on March 6, 2020, the Court reviewed Magistrate Judge Fox’s bail

determination de novo and concluded that the Defendant failed to establish by clear and

convincing evidence that he did not pose a danger to the community. See March 6 Hr’g Tr. at

31:11–32:1; see also 18 U.S.C. § 3143(a)(1); Fed. R. Crim. P. 32.1(a); 18 U.S.C. § 3142.

Accordingly, the Court ordered him remanded to the custody of the Bureau of Prisons (“BOP”).

        On March 16, 2020, the Defendant filed an emergency motion for reconsideration of his

bail conditions. See Dkt. No. 2789-1. The Court GRANTS that motion and orders the

Defendant released subject to the additional conditions of 24-hour home incarceration and

electronic location monitoring as directed by the Probation Department.
        The Court concludes that reconsidering the Defendant’s bail conditions is appropriate in

light of circumstances that have changed since the March 6 hearing. Cf. 18 U.S.C. § 3142(f) (A

detention hearing under 18 U.S.C. § 3142 “may be reopened, before or after a determination by

the judicial officer, at any time before trial if the judicial officer finds that information exists that

was not known to the movant at the time of the hearing and that has a material bearing on the

issue whether there are conditions of release that will reasonably assure the appearance of such

person as required and the safety of any other person and the community.”). These changed

circumstances are two-fold. First, the strength of the primary evidence relied upon by the

Government to demonstrate the danger the Defendant poses to the community has been


                                                    1
          Case 1:15-cr-00095-AJN Document 2798 Filed 03/19/20 Page 2 of 7




undermined by new information not available to either party at the time of the March 6 hearing.

Indeed, while the Government argued at the hearing that the Defendant’s “possession of a loaded

firearm in proximity to drugs . . . is an inherently dangerous activity” that weighed in favor of his

detention, see March 6 Hr’g Tr. at 8:23–9:3, the Court has since learned that the arresting

officer—who will not testify for the Government at the hearing on the Defendant’s alleged

violation of supervised release—initially identified a different individual as holding the bag that

contained the firearm. See Dkt. No. 2789-1 at 2. Though the Government proffers additional

evidence that it will introduce at the hearing, 1 this new information nonetheless indicates that the

Government’s case is weaker than it believed it to be at the March 6 hearing and bears upon the

Court’s prior conclusion that the Defendant failed to establish by clear and convincing evidence

that he did not pose a danger to the community.
         Second, since the March 6 hearing, the unprecedented and extraordinarily dangerous

nature of the COVID-19 pandemic has become apparent. Although there is not yet a known

outbreak among the jail and prison populations, inmates may be at a heightened risk of

contracting COVID-19 should an outbreak develop. See, e.g., Joseph A. Bick, Infection Control

in Jails and Prisons, 45 Clinical Infectious Diseases 1047, 1047 (Oct. 2007),

https://doi.org/10.1086/521910 (noting that in jails “[t]he probability of transmission of

potentially pathogenic organisms is increased by crowding, delays in medical evaluation and

treatment, rationed access to soap, water, and clean laundry, [and] insufficient infection-control

expertise”); see also Claudia Lauer & Colleen Long, US Prisons, Jails On Alert for Spread of

Coronavirus, Associated Press (Mar. 7, 2020). The magnitude of this risk has grown

exponentially since the March 6 hearing before this Court; at the end of the day on March 6,

New York State had 44 confirmed cases of COVID-19, see Andrew Cuomo (@NYGovCuomo),


1
  The Government proffers that at the hearing it will offer, among other evidence, video surveillance footage,
testimony of an NYPD officer who was present when the firearm was recovered and will testify that he recognizes
the Defendant in the surveillance video as the individual carrying the bag containing the firearm, and testimony from
the Defendant’s Probation Officer, who will testify that she also identified the Defendant in the video as the
individual carrying the bag containing the firearm.



                                                         2
        Case 1:15-cr-00095-AJN Document 2798 Filed 03/19/20 Page 3 of 7




Twitter (Mar. 6, 2020, 4:51 PM), https://twitter.com/NYGovCuomo/status/12360466682

20567553, but by the end of the day on March 18, that number had climbed to 2,382, see Mitch

Smith, et al., Tracking Every Coronavirus Case in the U.S.: Full Map, N.Y. Times, Mar. 18,

2020, https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html. Though the

BOP has admirably put transmission mitigation measures in place, see Federal Bureau of

Prisons, Federal Bureau of Prisons COVID-19 Action Plan,

https://www.bop.gov/resources/news/20200313_covid-19.jsp, in the event of an outbreak at the

Metropolitan Correctional Center (“MCC”) (where the Defendant is currently being detained),

substantial medical and security challenges would almost certainly arise. A comprehensive view

of the danger the Defendant poses to the community requires considering all factors—including

this one—on a case-by-case basis. See, e.g., United States v. Raihan, No. 20-cr-68 (BMC) (JO),

Dkt. No. 20 at 10:12–19 (E.D.N.Y. Mar. 12, 2020) (deciding to continue a criminal defendant on

pretrial release rather than order him remanded to the Metropolitan Detention Center due, in part,

to the Magistrate Judge’s recognition of the fact that “[t]he more people we crowd into that

facility, the more we’re increasing the risk to the community”).
       Taken together, these changed circumstances necessitate a reconsideration of the

Defendant’s bail conditions. The question of whether the Defendant had met his burden to

establish by clear and convincing evidence that he did not pose a danger to the community was a

close one at the March 6 hearing. Indeed, Defense counsel presented ample evidence at that

hearing that aside from the arrest from which the alleged violation of supervised release arises,

the Defendant does not have a violent background: no prior convictions involved violent conduct

or gun charges. See March 6 Hr’g Tr. at 16:18–17:14. In light of the changed circumstances

discussed above, the weight of the evidence now clearly and convincingly tips in the Defendant’s

favor. Accordingly, based on the evidence and arguments presented at the March 6 hearing

coupled with the reasons stated above, the Court concludes that the Defendant has now

established by clear and convincing evidence that he does not pose a danger to the community.




                                                 3
          Case 1:15-cr-00095-AJN Document 2798 Filed 03/19/20 Page 4 of 7




         Even if the Court were to conclude that changed circumstances did not compel

reconsideration of the Defendant’s bond conditions, a separate statutory ground advanced by the

Defendant would require his release here. 18 U.S.C. § 3142(i) provides that, where a detention

order has been issued, “a judicial officer may, by subsequent order, permit the temporary release

of the person, in the custody of a United States marshal or another appropriate person, to the

extent that the judicial officer determines such release to be necessary for preparation of the

person’s defense or for another compelling reason.” The Government does not challenge the

application of this provision—indeed, it does not address it at all in opposing the Defendant’s

motion, see generally Dkt. No. 2791—and the Court thus concludes that it applies here.

         The text of Section 3142(i) provides that the Court may temporarily release a detained

defendant to the custody of an “appropriate person” where a “compelling reason” necessitates

such release. Compelling reasons may exist where release is necessary for the preparation of the

defendant’s defense, see 18 U.S.C. § 3142(i), or where the defendant’s serious medical

conditions warrant release, see, e.g., United States v. Rebollo-Andino, 312 F. App’x 346, 348 (1st

Cir. 2009) (explaining that a defendant who is denied bail “retains the ability to request[,] . . . in

extraordinary circumstances, . . . temporary release under § 3142(i)” should future developments

with respect to his medical conditions so warrant); see also United States v. Birbragher, No. 07-

cr-1023-(LRR), 2008 WL 1883504, at *2 (N.D. Iowa Apr. 25, 2008) (describing United States v.

Scarpa, 815 F. Supp. 88 (E.D.N.Y. 1993), and United States v. Cordero Caraballo, 185 F. Supp.

2d 143 (D.P.R. 2002), as cases in which courts found “compelling reason” to temporarily release

defendants due to the defendants’ serious medical issues). 2 Furthermore, case law suggests that

2
  In a similar context, the Second Circuit has described “exceptional” reasons permitting the release of a defendant
subject to mandatory detention—arguably a higher standard than “compelling” reasons—as those that “present a
unique combination of circumstances giving rise to situations that are out of the ordinary.” United States v.
DiSomma, 951 F.2d 494, 497 (2d Cir. 1991); see also 18 U.S.C. § 3145 (“A person subject to detention pursuant to
section 3143(a)(2) or (b)(2), and who meets the conditions of release set forth in section 3143(a)(1) or (b)(1), may be
ordered released, under appropriate conditions, by the judicial officer, if it is clearly shown that there are exceptional
reasons why such person’s detention would not be appropriate.”). The Second Circuit has explained that
determining whether a given circumstance presents exceptional reasons under Section 3145 requires a case-by-case
evaluation by the district judge and that the district judge’s discretion is “constrained only by the language of the
statute: ‘exceptional reasons.’” DiSomma, 951 F.2d at 497.



                                                            4
        Case 1:15-cr-00095-AJN Document 2798 Filed 03/19/20 Page 5 of 7




family members may constitute “appropriate persons” where the defendant is released to

relatives and placed under house arrest. See Cordero Caraballo, 185 F. Supp. 2d at 145

(releasing the defendant, who the court would have detained on dangerousness grounds, to the

custody of his mother and grandmother on 24-hour house arrest due to his severe injuries). “A

defendant has the burden of showing that temporary release is ‘necessary . . .’ under Section

3142(i).” See United States v. Dupree, 833 F. Supp. 2d 241, 246 (E.D.N.Y. 2011).

       The Court concludes that the Defendant has met his burden by demonstrating at least one

compelling reason that also necessitates his release under this provision. Namely, the obstacles

the current public health crisis poses to the preparation of the Defendant’s defense constitute a
compelling reason under 18 U.S.C. § 3142(i). See id. (providing that the Court “may . . . permit

the temporary release of [a] person, in the custody of a United States marshal or another

appropriate person, to the extent [it] determines such release to be necessary for preparation of

the person’s defense”). The spread of COVID-19 throughout New York State—and the

country—has compelled the BOP to suspend all visits—including legal visits, except as allowed

on a case-by-case basis—until further notice. See Federal Bureau of Prisons, Federal Bureau of

Prisons COVID-19 Action Plan, https://www.bop.gov/resources/news/20200313_covid-19.jsp

(explaining that “legal visits will be suspended for 30 days” nationwide and that “case-by-case

accommodation will be accomplished at the local level”). This suspension impacts the

Defendant’s ability to prepare his defenses to the alleged violation of supervised release in

advance of the merits hearing scheduled for March 25, 2020. Defense counsel represents that

after contacting the MCC Legal Department to arrange legal calls with the Defendant, “the MCC

did not permit a legal call to Mr. Stephens.” Dkt. No. 2789-1 at 10. He further proffers that

other defense counsel have faced similar obstacles in attempting to communicate with their

clients. Id. The Government neither responds to nor contests these factual representations, and

so the Court relies upon them here. See generally Dkt. No. 2791. Thus, the Court concludes that

these circumstances necessitate the Defendant’s temporary release. See United States v. Persico,

No. 84-cr-809 (JFK), 1986 WL 3793, at *1 (S.D.N.Y. Mar. 27, 1986) (describing cases in which


                                                 5
          Case 1:15-cr-00095-AJN Document 2798 Filed 03/19/20 Page 6 of 7




“temporary releases of defendants therein were granted prior to trial in order to facilitate the

defendants’ expeditious preparation for trial and thus to promote the prompt disposition of the

charges against each defendant” where “[t]he concern in each case was that, given the admittedly

limited access to telephones and attorney conference rooms at the detention facilities, the

effective preparation of a defense might have been impossible in the short time available before

the commencement of trial”). 3

         The Court further concludes that the Defendant’s mother constitutes an “appropriate

person” within the meaning of this provision so long as the Defendant is subject to home

incarceration with GPS monitoring at the residence he shares with her. See Cordero Caraballo,

185 F. Supp. 2d at 146 (finding that the defendant’s mother and grandmother “qualif[ied] as

third-party custodians” for purposes of the release of the defendant).

         In sum, circumstances that have changed since the March 6 hearing warrant

reconsideration of the Defendant’s bail conditions, and the Court concludes that, in light of these

changed circumstances, the Defendant has established by clear and convincing evidence that he

does not pose a danger to the community. Furthermore, even were the Court to conclude that

reconsideration was not warranted, compelling reasons would necessitate the Defendant’s

temporary release under 18 U.S.C. § 3142(i). Accordingly, the Court orders the Defendant

released from the custody of the Bureau of Prisons to the custody of his mother, with whom he

lives, subject to the additional conditions of supervised release of 24-hour home incarceration at

his current residence in the Bronx and electronic location monitoring as directed by the Probation

Department.

         SO ORDERED.



3
  The Defendant also argues that the current public health crisis itself provides an additional compelling reason
necessitating his release for all the reasons already articulated above. Cf. Rebollo-Andino, 312 F. App’x at 348
(explaining that “extraordinary circumstances” related to medical conditions may necessitate temporary release
under § 3142(i)). The Court need not decide this additional factor here because its determination that release is
necessary for the preparation of the Defendant’s defense is sufficient under § 3142(i).



                                                          6
       Case 1:15-cr-00095-AJN Document 2798 Filed 03/19/20 Page 7 of 7




               18
Dated: March _______, 2020
       New York, New York                 ____________________________________
                                                    ALISON J. NATHAN
                                                  United States District Judge




                                      7
